On Application for Rehearing
PER CURIAM:
In its application for rehearing defendant has correctly pointed out that our' original decree ordered Louisiana State-Board of Embalmers to pay all costs. Defendant-appellee being a “public board or commission” is dispensed from paying court costs under LSA-Revised Statutes 13:4521, other than stenographers’ costs in the trial court.
Accordingly, the last sentence of our original opinion is amended so as to read: “It is further ordered that defendant pay such costs as it is legally obligated to pay and all other costs to await the final determination of the cause.”
The application for rehearing is refused.